DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: 
Claims 1-22 are present for examination.
Priority
	Acknowledgment is made for this application filed on 03/23/2020 which is a 371 PCT/US2018/052800 filed on 09/26/2018 which claims priority from US provisional application 62/566,746 filed on 10/02/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 and 10/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 in part (e) recites the limitation " …said pre-harvest or harvested culture fluid." However a pre-harvest is not part of independent claim 1. There is insufficient antecedent basis for a " a pre-harvest culture fluid" in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/009523 A2 ( KAO YUNG-HSIANG  et al Hsiang et al from hereon.)
	Hsiang et al teach a methods and means for preventing the reduction of disulfide bonds during the recombinant production of disulfide-containing polypeptides. In particular, the invention concerns the prevention of disulfide bond reduction during harvesting of disulfide-containing polypeptides, including antibodies, from recombinant host cell cultures.
	The method for preventing reduction of a disulfide bond in a polypeptide expressed in a recombinant host cell, comprises supplementing the pre-harvest or harvested culture fluid of the recombinant host cell with an inhibitor of thioredoxin or a thioredoxin-like protein. In a further embodiment, the thioredoxin inhibitor is an inhibitor of hexokinase activity, 
	In other preferred embodiments, the inhibitor of hexokinase activity is selected from the group consisting of sorbose-1-phosphate, polyphosphates, etc.
Furthermore they teach that the polypeptide may, for example, be an antibody, or a biologically functional fragment of an antibody. Representative antibody fragments include Fab, Fab', F(ab').sub.2, scFv, (scFv).sub.2, dAb, complementarity determining region (CDR) fragments, linear antibodies, single-chain antibody molecules, mini bodies, diabodies, and multi specific antibodies formed from antibody fragments.
Hsiang et al do not specifically recite an IgG, IgG2, IgG2 or IgG4.  However one of ordinary skill in the art would have been apprised that the antibody of Hsiang et al can include any antibody including IgG, IgG2, IgG2 or IgG4.  Therefore claims 10-13 would have been obvious.
	They further teach a preferred host cell for the production of the polypeptides herein is the CHO cell line, one of the most commonly used industrial hosts. Therefore being obvious over claims 4-6.
	Therefore at the time of the instant invention, a method for the prevention of the reduction of disulfide bond in a polypeptide expressed in a recombinant host cell, adding phosphate to a harvest solution of a recombinant host cell, wherein the disulfide bond in the polypeptide remains non-reduced would have been prima facie obvious. 
	With regards to the concentration of inhibitor Hsiang does not teach the specific amount of  phosphate. However the concentration to add would have been a matter of optimization that is within the prevue of the person of ordinary skill in the art therefore claims 7-8 and 16 would have been obvious.
	Furthermore protocol for the production, recovery and purification of recombinant antibodies in mammalian, such as CHO, cells were taught by Hsiang et al. thus being obvious over claims 17-22.

Conclusion: Claims 1-8, 10-22 are rejected.
Claim 9 is allowable but depends on a rejected claim.

Relevant publication: Mechanism of Antibody Reduction in Cell Culture Production Processes Yung-Hsiang Kao. Biotechnology and Bioengineering, Vol. 107, No. 4, November 1, 2010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	June 17, 2022